Citation Nr: 1012636	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran currently has nonservice-connected 
disabilities including residuals of a cerebral vascular 
accident with right upper extremity impairment, rated as 40 
percent disabling, and with speech impairment, rated as 30 
percent disabling.  The combined nonservice-connected 
disability rating is 60 percent.

3.  The Veteran does not have a single disability rated at 
100 percent, is not 65 years of age or older, and is not 
"substantially confined" to his home.

4.  The Veteran served for more than 90 days during the 
Vietnam era, a period of war.

5.  The Veteran is not blind or nearly blind in both eyes; 
is not institutionalized in, or confined to, a nursing home 
or other facility due to physical or mental incapacity; and 
does not need regular aid and assistance to perform 
activities necessary for daily living.



CONCLUSION OF LAW

The criteria for entitlement to SMP benefits on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound have not been met.  38 
U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in December 2004 and February 
2008 that fully addressed all notice elements and the 
initial December 2004 letter was sent prior to the initial 
RO decision in this matter.  The letters informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
has obtained VA and private treatment records.  Further, the 
Veteran submitted a VA medical statement consideration of 
aid and attendance as well as his written contentions.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Laws and Regulations

Increased pension benefits are payable to a veteran who 
needs regular aid and attendance or who is housebound.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2009).  

A veteran is in need of regular aid and attendance if he is 
helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b) (2009).  A veteran will be considered in need of 
regular aid and attendance if he is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance under certain criteria in VA 
regulations.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2009).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
to show factual need for aid and attendance include the 
inability of the veteran to dress or undress himself; to 
keep himself ordinarily clean and presentable; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of 
nature; or incapacity that requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.   

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in 
bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
veteran's condition is such that it would require him to be 
in bed.  They must be based on the actual requirements of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2009); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Increased pension is also payable to a veteran who is 
entitled to pension under 38 U.S.C.A. § 1521 and who is not 
in need of regular aid and attendance if, in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities (not 
including ratings based upon unemployability under § 4.17 of 
this chapter) the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
"permanently housebound" requirement is met when the veteran 
is substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. 1502(c), 1521(e) (West 
2002); 38 C.F.R. § 3.351(d) (2009).

The Board notes that a veteran is entitled to special 
monthly pension based on housebound status if he or she is 
65 years of age or older, meets the service criteria of 38 
U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), 
and possesses a minimum disability rating of 60 percent or 
is considered "permanently housebound" as defined under 38 
U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 
216, 220 (2006).  On a separate note, the Court added that 
in order to be considered "permanently housebound," the 
requirement that the veteran be "substantially confined" to 
the home or its immediate premises is broadly construed and 
met when he or she is simply unable to leave the home to 
earn a living, as opposed to requiring that the veteran be 
unable to leave the house at all.  Id. at 222.  

The ultimate credibility or weight to be accorded evidence 
must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that he is in need of aid and 
attendance or, in the alternative, is housebound due to his 
nonservice-connected disabilities.  He currently has 
nonservice-connected disabilities including residuals of a 
cerebral vascular accident, with right upper extremity 
impairment rated as 40 percent disabling and with speech 
impairment rated as 30 percent disabling.  The combined 
nonservice-connected disability rating is 60 percent.

In December 2004, the Veteran wrote seeking SMP.  However, 
he has not articulated any reason in his claim, his notice 
of disagreement, his substantive appeal, or any other 
statement as to why SMP would be warranted.  The Veteran's 
representative has also failed to advance any such argument, 
aside from stating that the Veteran's disabilities are so 
severe that they render him completely disabled and in need 
of SMP.  However, a review of the medical evidence fails to 
lead the Board to the same conclusion.

In association with his claim, the Veteran submitted a 
medical statement in December 2004 from a VA ARNP (Advanced 
Registered Nurse Practitioner).  The form listed the 
Veteran's multiple diagnoses as abnormality of gait, ETOH 
dependence, mixed drug abuse, and depressive disorder.  The 
nurse noted that the Veteran suffered a head injury in 1986 
with loss of vision and light perception in the left eye, 
but the Veteran was not blind and had 20/20 corrected vision 
in his right eye with spectacles.  The nurse found that the 
Veteran was able to walk unaided with the use of a cane.  He 
was also found to be able to feed himself, bathe himself, 
tend to other hygiene needs, care for the needs of nature, 
sit up, travel, and leave home without assistance.  She 
further indicated that he was not confined to bed, did not 
require nursing home care, and did not show a need for aid 
and attendance.  

VA treatment records dated from 2005 to 2008 reflected 
treatment for alcohol, cannabis, and polysubstance 
dependence, urethritis, major depressive disorder, insomnia, 
thyroid condition, diabetes mellitus, peripheral neuropathy, 
peripheral vascular disease, hypertension, hyperlipidemia, 
obesity, benign prostatic hypertrophy, recurrent urinary 
tract infection, PTSD, and mood disorder NOS.  In an October 
2005 treatment note, the Veteran complained of low back 
pain.  It was noted that he had medical issues, including 
urine positive for cocaine, blind in one eye, hepatitis C 
positive, degenerative joint disease, and use of a cane.  A 
February 2006 eye examination note showed findings of 
healthy right eye with 20/20 corrected visual acuity, no 
vision in left eye, cataract OU (both eyes), and no change 
in refractive error.  

A March 2006 VA physical examination report listed an 
assessment of coronary artery disease stable post myocardial 
infarction last year, adult onset diabetes mellitus, 
hyperlipidemia, urinary tract infection, and hypertension.  
In November 2007, the Veteran was referred for fall 
assessment, complaining of being unsteady with his cane.  
The Veteran presented with a history of cerebral vascular 
accident 21 years ago with residuals of right side weakness, 
decreased left foot clearance, difficulty with sit to 
standing as well as stair negotiation, overall decreased 
lower extremity muscle strength, and impaired gait.  These 
residuals were noted to contribute to decreased functional 
activities during activities of daily living.  However, the 
doctor stated that the Veteran was modified independent in 
his activities of daily living and functional activities.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the 
preponderance of the evidence shows that the criteria for 
SMP on the basis of the need for regular aid and attendance 
of another person is not met.  While the Veteran showed 
decreased functioning during activities of daily living and 
impaired gait with use of a cane to ambulate, the evidence 
of record clearly does not show that he is blind or nearly 
blind, institutionalized in a nursing home on account of 
physical or mental incapacity, unable to feed himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  On the contrary, evidence of record 
shows that he lives alone and regularly attends medical 
appointments as well as group therapy sessions.  While the 
attendance of medical appointments alone is insufficient to 
show that the Veteran is not housebound, the fact remains 
that the Veteran has been able to attend regularly scheduled 
counseling sessions indicating at least some ability to 
leave the house.  More importantly, the Veteran has not been 
shown to be unable to care for his daily personal needs 
without regular personal assistance from others, or to 
protect himself from the hazards and dangers of his daily 
environment without regular personal assistance from others.  

In addition, the Board finds that the preponderance of the 
evidence shows that the criteria for SMP based on housebound 
status are not met.  The Veteran is not 65 years of age or 
older, nor does he have a single disability that is rated as 
permanently and totally disabling (100 percent).  It was 
specifically noted in the December 2004 medical statement 
that the Veteran was able to travel, was able to leave home 
without assistance, and was not confined to bed.  Additional 
VA and private treatment records dated from January 2000 to 
February 2008 do not reflect that the Veteran was 
substantially confined to his dwelling and the immediate 
premises.  For example, it was noted in October 2005 that 
the Veteran visits his 3 children and 5 grandchildren with 
regularity.  In March 2006, the Veteran reported using drugs 
on 21/30 days in the past month implying that he was able to 
leave the house to procure narcotics.  In April 2006, it was 
recommended that the Veteran partake in at least 1 leisure 
activity per week, which also suggests some independence.  

Accordingly, the Veteran's claim of entitlement to an award 
of special monthly pension (SMP) on the basis of the need 
for regular aid and attendance of another person or by 
reason of being housebound must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).







ORDER

Entitlement to special monthly pension (SMP) on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


